Citation Nr: 0722807	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  05-27 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel






INTRODUCTION

The veteran served on active duty from June 1961 to June 
1965.

This matter is before the Board of Veterans' Appeals (Board) 
from an August 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
denied TDIU.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
addressed in this decision; of the information VA failed to 
provide, no prejudice to the veteran resulted.

2.  Service connection is in effect for multilevel disc 
disease and back strain, evaluated at 40 percent; traumatic 
arthritis, right knee, status post-medial meniscectomy, 
evaluated at 20 percent; status post-meniscectomy with 
instability, right knee, evaluated at 10 percent; and left 
knee strain associated with status post-meniscectomy with 
instability, right knee, evaluated at 10 percent.  The 
current combined evaluation of the compensation for these 
disorders amounts to 60 percent, effective from October 
2004.  Multiple sclerosis, and its associated memory 
dysfunction, is not service connected.

3.  The competent medical evidence of record attributes the 
veteran's current unemployability to his nonservice-
connected memory dysfunction associated with his nonservice-
connected multiple sclerosis; the veteran's service-
connected disabilities do not preclude him from engaging in 
all types of substantially gainful employment consistent 
with his education and occupational background.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  

a.  Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the July 
2003 letter sent to the veteran by the RO adequately apprised 
him of most of the information and evidence needed to 
substantiate the claim, and of the notice it failed to 
provide, no prejudice to the veteran resulted.  

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Sanders v. Nicholson, -- F.3d--, 2007 WL 
1427720, *5 (Fed. Cir.) (outlining VCAA notice requirements); 
Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (same).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The July 2003 letter from the RO satisfies most of these 
mandates.  It informed the veteran about the type of evidence 
needed to support his TDIU claim, namely, proof that he could 
not secure and follow a substantially gainful occupation 
solely on account of his service connected disabilities.  
This correspondence clearly disclosed VA's duty to obtain 
certain evidence for the veteran, such as medical records, 
employment records and records held by any Federal agency, 
provided the veteran gave consent and supplied enough 
information to enable their attainment.  It made clear that 
although VA could assist the veteran in obtaining these 
records, he carried the ultimate burden of ensuring that VA 
received all such records.  This letter additionally apprised 
the veteran that VA would schedule a medical examination or 
obtain a medical opinion for him if the RO determined such to 
be necessary to make a decision on the claim.  

While the Board notes that this correspondence did not 
specifically ask the veteran to provide VA with any other 
supporting evidence or information in his possession, the 
Board determines that no prejudice to the veteran resulted 
from this defect, as he has demonstrated actual knowledge of 
this requirement, and the RO thereafter readjudicated the 
claim in light of new evidence offered.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30 (2007) (determining that no 
prejudicial error to veteran resulted in defective VCAA 
notice when the veteran, through his counsel, displayed 
actual knowledge of the information and evidence necessary to 
substantiate his claim); Prickett v. Nicholson, 20 Vet. App. 
370, 376-78 (2006) (validating the remedial measures of 
issuing fully compliant VCAA notification and readjudicating 
the claim in the form of an SOC to cure timing of 
notification defect).  Specifically, an April 2006 VCAA 
Notice Response Form advised the veteran that he could 
indicate whether he intended to submit additional information 
or evidence that he believed would help support his claim.  
The veteran conveyed that he did have additional supportive 
evidence, and thereafter offered this information.  The RO 
then readjudicated the veteran's TDIU claim in light of the 
evidence, as demonstrated in its June 2006 SSOC.  
Accordingly, given the April 2004 notice and subsequent 
readjudication of the claim by the SSOC, the Board determines 
that no prejudice to the veteran resulted in the defective 
July 2003 notice, as "the purpose behind the notice has been 
satisfied . . . that is, affording a claimant a meaningful 
opportunity to participate effectively in the processing of 
[the] claim. . . ."  Mayfield, 19 Vet. App. at 128.       

The Board thus finds that the veteran was effectively 
informed to submit all relevant evidence in his possession, 
and that he received notice of the evidence needed to 
substantiate his claim, the avenues by which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly, 19 
Vet. App. at 403; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim, but he was not provided 
with notice of the type of evidence necessary to establish a 
rating or effective date for the rating.  Where such an error 
occurred, the Board must presume that the error was 
prejudicial, and VA bears the burden of rebutting said 
presumption.  Sanders v. Nicholson, -- F.3d --, 2007 WL 
142720, *5, *7, *9, *10 (Fed. Cir.) (recognizing that "VCAA 
notice errors are reviewed under a prejudicial error rule" 
and holding that "all VCAA notice errors are presumed 
prejudicial and . . . VA has the burden of rebutting this 
presumption"); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 111-16 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  See also 
Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 19 
Vet. App. at 116; accord Sanders, -- F.3d --, 2007 WL 142720 
at *10 ("this opinion does not . . . change the rule that 
reversal resulted the essential fairness of the adjudication 
to have been affected").  That is, "the key to determining 
whether an error is prejudicial is the effect of the error on 
the essential fairness of the adjudication."  "[A]n error 
is not prejudicial when [it] did not affect 'the essential 
fairness of the [adjudication],'" see Mayfield at 121, and 
non-prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders at *7; accord 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (determining 
that no prejudicial error to veteran resulted in defective 
VCAA notice when the veteran, through his counsel, displayed 
actual knowledge of the information and evidence necessary to 
substantiate his claim).  Accordingly, "there could be no 
prejudice if the purpose behind the notice has been satisfied 
. . . that is, affording a claimant a meaningful opportunity 
to participate effectively in the processing of [the] claim. 
. . ."  Mayfield at 128.    

In the instant case, the lack of notice of the two Dingess 
elements did not operate to prejudice the veteran.  The 
veteran, through his accredited representative, has 
demonstrated actual knowledge of the manner in which VA 
determines disability ratings, as reflected in his February 
2007 Brief.  See Prickett, 20 Vet. App. at 376-78; Veteran's 
February 12, 2007 Brief at 2.  In addition, with respect to 
the effective date element, because the Board, below, has 
denied the veteran's TDIU claim, any issue with respect to an 
effective date assigned for this claim is moot.  The Board 
also finds it noteworthy that neither the veteran nor his 
accredited representative have raised an issue with respect 
to the effective dates assigned to his current service 
connected disabilities.  In view of the foregoing, the Board 
cannot conclude that this defect in Dingess notice affected 
the essential fairness of the adjudication, and therefore the 
presumption of prejudice is rebutted.  Id., at *10. 

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the veteran prior to the August 
2003 RO decision that is the subject of this appeal in its 
July 2003 letter.  Accordingly, the RO provided proper VCAA 
notice at the required time.

b.  Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive April 2006 VA examinations, which were thorough in 
nature and adequate for the purposes of deciding this claim.  
The Board finds that the medical evidence of record is 
sufficient to resolve this appeal, and the VA has no further 
duty to provide an examination or opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.

II.  Law & Regulations

a.  TDIU
38 C.F.R. § 4.15 governs total disability ratings and states 
that such a disability "will be considered to exist when 
there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation. . . ."  38 C.F.R. 
§ 4.15; accord 38 C.F.R. § 3.340(a).  A permanent total 
disability "shall be taken to exist when the impairment is 
reasonably certain to continue throughout the life of the 
disabled person."  38 C.F.R. § 4.15; see also 38 C.F.R. § 
3.340(b).  

With respect to total disability ratings based on individual 
unemployability, 38 C.F.R. § 4.16 provides that "[t]otal 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities: Provided That, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, and that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more."  38 C.F.R. § 4.16(a); accord Bowling v. Principi, 15 
Vet. App. 1, 6 (2001) (outlining regulations relating to 
TDIU); see 38 C.F.R. §§ 3.340, 3.341.  In addition, and 
relevant to the instant case, for the purpose of one 60 
percent disability, or one 40 percent disability in 
combination, the following will be considered as one 
disability: (1) Disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, 
(3) disabilities affecting a single body system, e.g. 
orthopedic, digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war.  
38 C.F.R. § 4.16(a).      

In determining whether a veteran should receive TDIU, the 
Board may consider the veteran's level of education, special 
training, and previous work experience, but may not consider 
his age or the impairment caused by any non-service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16 ("[T]he existence or 
degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected . . . 
disabilities are met and in the judgment of the rating agency 
such . . . disabilities render the veteran unemployable"), 
4.19 ("Age . . . is a factor only in evaluation of 
disability not resulting from service, i.e., for the purposes 
of pension"); accord Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) ("In determining whether appellant is entitled to 
a total disability rating based upon individual 
unemployability, neither appellant's non-service-connected 
disabilities nor his advancing age may be considered. . . . 
The Board's task was to determine whether there are 
circumstances in this case apart from the non-service-
connected conditions and advancing age which would justify a 
total disability rating").

VA regulations do not define the terms "substantially 
gainful occupation"; however, the Court has interpreted this 
provision to encompass the ability to earn a "living wage."  
Bowling, 15 Vet. App. at 7 (noting that "[t]he term 
'substantially gainful occupation' is not defined by VA 
regulation; however, the Court has held that the term refers 
to, at a minimum, the ability to earn 'a living wage.'  Moore 
(Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991)").  That 
is, a veteran has a "substantially gainful occupation" when 
that enterprise "'provides annual income that exceeds the 
poverty threshold for one person.'"  Bowling, quoting Faust 
v. West, 13 Vet. App. 342, 355-56 (2000); accord 38 C.F.R. § 
4.16(a) (stating that "[m]arginal employment shall not be 
considered substantially gainful employment," 
and that such employment exists when the "veteran's earned 
annual income does not exceed the amount established by the 
U.S. Department of Commerce, Bureau of the Consensus, as the 
poverty threshold for one person").  Thus, the central 
inquiry in determining whether a veteran may receive a total 
rating based on individual unemployability is whether the 
service-connected disabilities alone are so severe as to 
cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 
529 (1993).  Accordingly, the Board must determine whether 
the veteran, as a result of his service-connected 
disabilities alone, is able secure or follow any form of 
substantially gainful occupation consistent with his 
education and occupational experience.  38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16; accord Hatlestad.

b.  Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  

III.  Analysis 

a.  Factual Background
The veteran currently is service connected for multilevel 
disc disease and back strain, evaluated at 40 percent; 
traumatic arthritis, right knee, status post-medial 
meniscectomy, evaluated at 20 percent; status post-
meniscectomy with instability, right knee, evaluated at 10 
percent; and left knee strain associated with status post-
meniscectomy with instability, right knee, evaluated at 10 
percent.  The current combined evaluation of the compensation 
for these multiple disorders amounts to 60 percent, effective 
from October 2004.  

A January 2002 VA medical report comments that the veteran's 
right knee disorder had a moderate effect on his usual 
occupational and daily activities.  

A September 2003 VA medical report conveys that the veteran 
received a diagnosis of multiple sclerosis in 1993 or 1994, 
and that his symptoms became worse to the point that he had 
to retire in 1998.  

In a letter dated February 2004, a former fellow service man 
indicated that the veteran experienced difficulties with his 
hands and arms while performing tasks in service.  

In December 2004, a private medical examiner offered his 
opinion that the veteran's orthopedic disorders did not have 
an effect on his usual occupation because he did not work at 
that time.  He did have limited physical activity because of 
these disorders, however.  

In his July 2005 substantive appeal, the veteran indicated 
that he believed that he could not work due to his service 
connected disabilities.  

An April 2006 joint statement from T.M. and M.M. indicates 
that they had witnessed the veteran's worsening knee 
disorder, which they stated had caused him increasing pain.  
The couple also conveyed that the veteran's pain medication 
did not provide relief and that his knees had little 
strength, which rendered him unable to work.  They asserted 
that the veteran's "ability to bend and move are eliminating 
his ability to get to work."     

In another April 2006 statement, the veteran's son, J.M., 
too, noted the veteran's increasing knee pain and difficulty 
ambulating.  J.M. offered his opinion that the veteran was 
unable to be mobile or pain free to the degree necessary for 
fulfillment or normal job activity requirements consistent 
with his career in the fuel and automotive service industry.  
The two had worked together at the veteran's business from 
1993 to 1998.  
   
Also in April 2006 the veteran underwent two VA examinations.  
In the first report, the clinician, who had reviewed the 
claims file, observed that the veteran had worked in various 
jobs after service, but most recently in an auto-body shop 
through the late 1990s.  The clinician noted that the veteran 
had discontinued work due to his diagnosed multiple 
sclerosis.  After conducting a physical examination, and 
reviewing the file the examiner determined that the veteran's 
"most limiting conditions . . . are cognitive disorder and 
multiple sclerosis, in the absence of which appropriate 
treatment, rehabilitation and retraining for his service-
connected conditions would not preclude seeking or 
maintaining significantly gainful employment of a sedentary 
nature."        

In the second April 2006 VA medical examination report, the 
examining physician, who had also reviewed the veteran's 
claims file, noted that the veteran had not worked since 1998 
"because of Multiple Sclerosis and problems with his 
knees."  The veteran currently was inactive due to physical 
and mental disorders, and the physician noted the veteran's 
progressive memory loss since the later 1990s.  After 
performing a physical examination, the clinician diagnosed 
the veteran with Alzheimer's disease, moderate; multiple 
sclerosis with memory problem; hypertension, moderate; and a 
knee problem.  He concluded based on these data that the 
veteran was not employable "because of his [multiple 
sclerosis] memory dysfunction."    

b.  Discussion
The Board determines that the preponderance of the evidence 
is against the veteran's claim.  Specifically, while it could 
be said that the veteran's combined service connected 
disorders satisfy the threshold criteria required by 
38 C.F.R. § 4.16(a)(3), that is, by constituting a single 
disability affecting the single (in this case, orthopedic) 
body system rated at 60 percent, the competent medical 
evidence of record does not support the claim.  The April 
2006 VA medical examination reports reflect that the veteran 
currently is unemployable because of his multiple sclerosis 
and associated memory dysfunction; neither clinician 
attributed the veteran's unemployability to his service 
connected orthopedic disorders, and accordingly, the TDIU 
claim must be denied.  

The Board also acknowledges the veteran's, T.M.'s, M.M.'s and 
J.M's contentions about the impact of his service connected 
orthopedic disorders on his ability to secure and maintain 
substantially gainful employment.   As laypersons, however, 
they are not competent to provide a medical opinion about 
whether the veteran's service connected disorders alone 
preclude his employment.  Epps v. Brown, 9 Vet. App. 341, 344 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Although the veteran, his family and his friends are 
certainly competent to describe symptoms observed within 
their personal knowledge, without an indication in the record 
that they have had the relevant medical training, they are 
not competent to provide an opinion on whether an etiological 
relationship exists between his service connected 
disabilities and his inability to maintain or secure 
employment.  As a result, their assertions are not probative 
to the critical issue in this case of whether the veteran's 
service connected disabilities alone prevent him from 
working.   

IV. Conclusion 
For the reasons stated above, the Board finds that TDIU is 
not warranted.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine does not 
apply to the instant case.  Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert, 1 
Vet. App. at 56.  


ORDER

A total disability rating based upon individual 
unemployability due to service-connected disabilities is 
denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


